DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/14/2017 and the Remarks and Amendments filed on 1/19/2021.  Acknowledgement is made with regards to priority claimed to PCT Application No. PCT/EP2015/061470 filed on 5/22/2015.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

a select unit that selects the one of the plurality of neural networks based on a comparison of the propagation time to a second time that comprises an amount of time used to transcribe the input data after the input data has propagated through the one of the plurality of neural networks
The closest prior art of record Lin (US 20160328644 A1) discloses a method of adaptively selecting a configuration for a machine learning process that includes determining current system resources and performance specifications of a current system, but fails to disclose selecting one of the plurality of neural networks based on a comparison of the propagation time to a second time as claimed.  

Accordingly, the 35 USC § 102(a)(1) rejection of claims 1-3 and 12-15 and the  35 U.S.C. § 103 rejection of claims 4-11 has been withdrawn.

Applicant’s arguments and amendments, filed on 1/19/2021, with respect to the 35 USC § 112(f) interpretation of claims 1-11 have been fully considered and are not persuasive.  Claim 1, as amended, still recites “an input unit”, “a propagation unit”, and “a select units”, all of which are generic placeholders followed by functional language, and still therefore require a 35 USC § 112(f) interpretation.  As stated in the 35 USC § 112(f) interpretation above, there appears to be structural support and an associated algorithm for the “an input unit”, “a propagation unit”, and “a select unit” in at least 

Applicant’s arguments and amendments, filed on 1/19/2021, with respect to the 35 USC § 112(b) rejection of claims 2-7, and 12-15 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 2-7, and 12-15 has been withdrawn.

Applicant’s arguments and amendments, filed on 1/19/2021, with respect to the objection to claim 10 have been fully considered and are persuasive. The objection to claim 10 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT JOHNSTON HOOVER whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
                                                                                                                                                                                    /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 There appears to be structural support and an associated algorithm for the “an input unit”, “a propagation unit”, and “a select unit” in at least paragraph [0014] of the originally filed Specification filed on 11/14/2017.